DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 5/5/2021, with respect to 112(a) rejection have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. 

Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. In particular, the Applicant states that the Kanai reference teaches away from the feature of “a prohibition determination job for each of all combinations of print settings that are settable”.  The Examiner respectfully disagrees that the reference cannot perform this feature and will explain why below.
In the remarks, the Applicant quoted a passage in the background of Kanai that states one of the shortcomings of the prior art is not limiting the amount of information that is passed between printer and the device receiving the setting capabilities from the printer.  With Kanai addressing this shortcoming, this is one benefit of using the invention of Kanai.  In other words, Kanai is able to limit the amount of information the information processing apparatus receives, which is something the prior art lacked, while, at the same time, it still can acquire all the capability data the printer contains.  Having the choice to limit the data received and stating this as a benefit does not 1.  The above customization allows the system to balance what the user needs in terms of capability information versus the how much load the printer is allowed to put on the network2. Based, on the above, the features of claim 1 are still performed by the features of Kanai.
Regarding claims 2 and 20, with Kanai able to perform the steps mentioned above with figures 8 and 9 before receiving a print job instruction in step 412 in figure 4, the feature of transmitting a capability request to determine all prohibited settings without print image data and prior to receipt of a print instruction is performed3. Thus, based on the above, the features of the claims are disclosed.
Therefore, based on the above, the rejection of the claims is maintained below.      
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassho (US Pub 2004/0243937) in view of Shimokawa (USP 6788428) and Kanai (US Pub 2020/0110564).

Re claim 1: Gassho discloses an information processing system comprising an information processing apparatus and an image processing apparatus, 
wherein the information processing apparatus configured to:: 
transmit to the image processing apparatus but do not include image information (e.g. the print server generates inclusive attribute information, which is considered analogous to a prohibition determination job, that reflects settings to be used in the print job.  The server sends this job to a printer to determine whether these settings can be printable.  The settings sent to the printer for evaluation does not include image data; see ¶ [37] and [38]); and 

C. Print Process 
[0036] FIG. 4 is a flowchart of a print process. A process in a client computer, a process in the print server 100, and a process in the printer 200 are shown on the left side, the center, and the right side of FIG. 4, respectively. The print server receives a print job from one of the client computer PC1 through PC4 in step S01. As the print job, a structure of original print data (which is a miniature of the original print data shown in FIG. 1) is shown. Areas with hatchings correspond to attribute information, whereas areas only with outlines represent print contents of respective pages. 


    PNG
    media_image1.png
    718
    497
    media_image1.png
    Greyscale


[0037] The print server 100 spools the received print job in step S11, and manages the print job by attaching a status according to the International Standards. In the "interPreting" status, the print server 100 analyzes contents of the print job, 
[0038] Since the inclusive attribute information is recorded with settings for executing the print job, the printer 200 can make a decision on printability based on the inclusive attribute information. The printer 200 responds a result of the decision to the print server 100 in step S21.

control such that the print job reflecting the print setting is not transmitted if the print setting is determined to be in a non-printable status (e.g. the printer determines whether the data is considered as printable or non-printable.  If the printer determines that the settings are non-printable, this is sent to the print server.  The print server does not send the print job, but, instead sends an alarm to a PC about the job being non-printable; see ¶ [39]), and 

[0039] The print server 100 executes a process according to the response. In case where the printer 200 responds with not-printable, the print server 100 gives an alarm of not-printable to the client in step S14, as shown by a dashed line. 
[0040] In case where the printer 200 responds with printable, the print server 100 transmits the print job to the printer 200 in step S15. The printer 200 spools the print job into the buffer in step S22, and then in step 23, sets the paper, the resolution, or the like for printing based on designations in the inclusive attribute information and then executes printing. 


execute the print job received from the information processing apparatus (e.g. the printer executes a print job if the job is determined as printable and is sent to the printer from the print server; see ¶ [40]); and 
determine, in response to the prohibition determination job received from the information processing apparatus, whether the print setting reflected in the prohibition determination job is in a printable status (e.g. once the printer receives the inclusive attribute information, the printer makes a determination of whether or not the job settings are printable; see ¶ [37] and [38]).
  
	However, Gassho fails to specifically teach the features of wherein the information processing apparatus includes a first controller configured to: receive a print setting; transmit, in response to a print execution instruction from a user, a print job to the image processing apparatus that reflects the print setting.
	
However, this is well known in the art as evidenced by Shimokawa.  Similar to the primary reference, Shimokawa discloses a printer driver sending a request for capabilities of the printer before sending a job for printing (same field of endeavor or reasonably pertinent to the problem).    
Shimokawa discloses wherein the information processing apparatus includes a first controller (e.g. the PC/WS serves as a server that includes a processor, which is disclosed in col. 3, 32-51.) configured to: 

(4)   FIG. 2 is a block diagram illustrating a structure of the data printing system according to an embodiment of the present invention. The printer 1 includes a printer controller 17, a storage device 18 and a printing unit 19. The PC/WS 2, 3, 4 include an application 11, an intermediate module 12, a spooler 13, a printer driver 14, a printing conditions prescriber 15, and a communication processor 16. The printer driver 14 includes an intermediate printing data processor 14-1 and a printing data storage device 14-2 and an ultimate printing data processor 14-3. The PC/WSs 2, 3, 4 are connected to the printer 1 via the network 5. The application 11 is an application operable on the PC/WSs 2, 3, 4 and capable of a standard or dedicated printing operation, such as document editing/processing, paint processing and spread sheet applications. The intermediate module 12 is a graphic user interface (GDI) controlled under the OS, and reads out the printer driver 14 via the spooler 13 in response to the printing instruction of the document editing/processing application 11. The spooler 13 receives the data for printing from the intermediate module 12.

receive a print setting (e.g. the PCs contain an application that is used to receive print settings associated with the document.  The print settings are then received by the printer driver in order to be converted into commands; see col. 4, ll. 45-col. 5, ll. 2 below); 

(11)   It is assumed that the PC/WSs 2, 3, 4 and the printer 1 are operating normally. The user activates the application 11, such as a document editing/processing application, under control of the OS operable in the PC/WSs 2, 3, 4, and reads out and displays on a display screen data for printing, such as document or image data, by manipulation of the application 11. The user then selects the printing instruction (command) of the document editing/processing application 11, which generally includes a standard setting for the printing conditions for the data. The user may further add various optional settings for the printing conditions as necessary, and then executes the printing instruction. The optional printing conditions setting for the 

transmit, in response to a print execution instruction from a user, a print job to the image processing apparatus that reflects the print setting (e.g. based on the input of a print instruction, the print conditions are converted into commands and sent to the printer for output; see col. 4, ll. 45-col. 5, ll. 2 above).
	
Therefore, in view of Shimokawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the information processing apparatus includes a first controller configured to: receive a print setting; transmit, in response to a print execution instruction from a user, a print job to the image processing apparatus that reflects the print setting, incorporated in the device of Gassho, in order to provide an interface to confirm a print output once a change is made to original settings of the document, which adds more options for printing and flexibility in determining the layout of the changed output (as stated in Shimokawa col. 1, ll. 61-col. 2, ll. 16).  



	However, this is well known in the art as evidenced by Kanai.  Similar to the primary reference, Kanai discloses a computer that communicates with a printer to determine if settings can be output (same field of endeavor or reasonably pertinent to the problem).    
Kanai discloses transmit, prior to receipt of the print execution instruction, a prohibition determination job for each of all combinations of print settings that are settable to the image processing apparatus but does not include image information (e.g. before a user inputs a print initiation request, the capability inquiry is sent to the printer.  The capability inquiry includes a request to determine the settings that can be set and not limited to the main print settings, which is disclosed in ¶ [57]-[59].  The capability information includes prohibition information before a print job is instructed to be printed, which is disclosed in ¶ [69] and [70].  This job is equivalent to a plurality of jobs since the same result of acquiring all of the prohibition information is received based on the job.  With the user not limiting the settings to the main print settings, a capability information request can be used to acquire prohibition information regarding settings of the printer that can be set without sending print data.); 



[0042] Based on the capability information received from the printing apparatus 101, the information processing apparatus 103 generates a print setting screen. A user sets print settings in the print setting screen generated based on the capability information, and presses a print button. The information processing apparatus 103 controls the print setting screen based on the capability information and the prohibition information notified from the printing apparatus 101 such that the limited setting items and combinations cannot be selected. For example, for a printer without a finisher, unavailable functions such as stapling and punching are grayed out, and an error is displayed to make it impossible to select the setting items that cannot be combined. When the print button in the print setting screen is operated, if the print settings do not match the prohibition conditions (first prohibition conditions) transmitted from the printing apparatus 101, a print setting verification request is transmitted to the printing apparatus 101. 
 
[0043] More specifically, when the print button is pressed, the information processing apparatus 103 transmits a verification 
[0044] Only if the print settings do not match prohibition conditions (second prohibition conditions) held in the apparatus and the verification result of the print settings from the printing apparatus 101 is "OK", the information processing apparatus 103 transmits a print job including the print settings and print data to the printing apparatus 101. That is, according to this embodiment, if the print settings do not match the prohibition conditions (first prohibition conditions) received from the printing apparatus 101 and do not match other prohibition conditions (second prohibition conditions) held in the printing apparatus 101, printing based on the print settings is permitted.


[0057] Among the prohibitions shown in FIGS. 12A to 14E, the prohibitions to be included in the prohibition condition list 320 when generating it are determined by the prohibition level holding unit 304 that holds values input on the prohibition level setting screen shown in FIG. 8. That is, the prohibition level according to this embodiment is information used to generate a prohibition condition list. FIG. 8 shows a screen 801 displayed in the operation unit 216 and used to set the level of the prohibition information to be transmitted to the information processing apparatus 103. 
[0058] A check box 802 is a check box for setting the level of the prohibition information to be transmitted to the information processing apparatus 103 to "limit to the main print settings". If this check box is enabled by a user input, the printing 
[0059] A check box 804 is a check box for setting the level of the prohibition information to be transmitted to the information processing apparatus 103 to "limit to the condition with two prohibition items". If this check box is enabled, the printing apparatus 101 creates the table described with reference to FIGS. 13A-13E as the prohibition condition list 320. A check box 805 is a check box for setting the level of the prohibition information to be transmitted to the information processing apparatus 103 to "exclude the vender-specific settings". If this check box is enabled, the printing apparatus 101 creates the table described with reference to FIGS. 14A-14E as the prohibition condition list 320. Note that the check boxes 802, 804, and 805 can be combined and set. 



[0069] In S401, the information processing apparatus 103 accepts a user operation performed by a user in which a print screen is opened from an application and a printer selection button is pressed. Then, in S402, the information processing apparatus 103 searches for the printing apparatus 101, and requests the capacity information of the printing apparatus 101 from a printer that has responded. 

[0070] In S403, the printing apparatus 101 generates prohibition information to be notified to the information processing apparatus 103, and notifies the prohibition information together with the capacity information of the printing apparatus 101 in S404. In S405, the information processing apparatus 103 
[0071] If print data is received normally, the printing apparatus 101 notifies the information processing apparatus 103 of the completion of generation of a print job in S413. If the print job is received, the printing apparatus 101 performs a print process in S414. Then in S415, the information processing apparatus 103 issues a print job status request to the printing apparatus 101. In S416, if the print job is being printed, the printing apparatus 101 notifies of the status "printing", and if the print job is completed, the printing apparatus 101 notifies of the status "printing completed". In S417, the information processing apparatus 103 displays the notified status of the print job from the printing apparatus 101 on the screen to notify the user of the status, and terminates the printing sequence. On the other hand, if no printing setting matches the prohibition conditions in S409, "OK" is returned in S411. After that, the information processing apparatus 103 transmits a print job generation request in S412. 

[0091] In step S710, the CPU 211 transmits the verification result to the information processing apparatus 103 (S410 or S411), and advances to step S711. In step S711, the CPU 211 determines whether a print job is received from the information processing apparatus 103. If the print job is received, the process advances to step S712; otherwise, the process advances to step S713. In step S712, the CPU 211 prints the print job received from the information processing apparatus 103, and advances to step S713. In step S713, the CPU 211 determines whether a shut-down instruction is received from the user via the operation unit 216. If the instruction is received, the 
store determination results for each of the combination of print settings (e.g. the information processing apparatus compares the user input print settings to the received prohibition information received from the printer.  In order to compare the prohibition information received, it is stored by the client device, which is disclosed in ¶ [41], [69] and [70] above. ).

Therefore, in view of Kanai, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of transmit, prior to receipt of the print execution instruction, a prohibition determination job for each of all combinations of print settings that are settable to the image processing apparatus but does not include image information; store determination results for each of the combination of print settings, incorporated in the device of Gassho, as modified by Shimokawa, in order to control the amount of prohibition limitation data sent from the printer to the external apparatus, which can better use the transmission resources used to transmit the prohibition data as well as improve the prohibition process (as stated in Kanai ¶ [05]-[07]).  
	 

Re claim 2: Gassho discloses an information processing apparatus comprising: 
transmit prohibition determination job for print settings that are settable to the image processing apparatus but do not include image information (e.g. the print server generates inclusive attribute information, which is considered analogous to a prohibition 
control such that that the print job reflecting the print setting is not transmitted if the print setting is determined to be in a non-printable status (e.g. the printer determines whether the data is considered as printable or non-printable.  If the printer determines that the settings are non-printable, this is sent to the print server.  The print server does not send the print job, but, instead sends an alarm to a PC about the job being non-printable; see ¶ [39] above).  

However, Gassho fails to specifically teach the features of a controller configured to: receive a print setting; transmit, in response to a print execution instruction from a user, a print job to an image processing apparatus that reflects the print setting.

However, this is well known in the art as evidenced by Shimokawa.  Similar to the primary reference, Shimokawa discloses a printer driver sending a request for capabilities of the printer before sending a job for printing (same field of endeavor or reasonably pertinent to the problem).    
	Shimokawa discloses a controller (e.g. the PC/WS serves as a server that includes a processor, which is disclosed in col. 3, 32-51.) configured to:
	receive a print setting (e.g. the PCs contain an application that is used to receive print settings associated with the document.  The print settings are then received by the 

(11)   It is assumed that the PC/WSs 2, 3, 4 and the printer 1 are operating normally. The user activates the application 11, such as a document editing/processing application, under control of the OS operable in the PC/WSs 2, 3, 4, and reads out and displays on a display screen data for printing, such as document or image data, by manipulation of the application 11. The user then selects the printing instruction (command) of the document editing/processing application 11, which generally includes a standard setting for the printing conditions for the data. The user may further add various optional settings for the printing conditions as necessary, and then executes the printing instruction. The optional printing conditions setting for the data are converted to the printing commands by the printer driver 14, and then sent to the printer 1. The printing data for the data is also generated by the printer driver 14 and is then sent to the printer 1. The order of transferring the printing commands and the printing data may be either way in which the printer controller 17 can receive the printing commands and data. The printer 1 then prints out the data on a sheet. In the above process of the operation, if a second application sets other printing conditions to the printing data via the printer driver 14 according to the present invention, the printer 1 prints the data according to the other printing conditions set by the second application.

transmit, in response to a print execution instruction from a user, a print job to an image processing apparatus that reflects the print setting (e.g. based on the input of a print instruction, the print conditions are converted into commands and sent to the printer for output; see col. 4, ll. 45-col. 5, ll. 2 above).	
Therefore, in view of Shimokawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a controller configured to: receive a print setting; transmit, in response to a print execution instruction from a user, 

However, the combination above fails to specifically teach the features of transmit, prior to receipt of the print execution instruction, a prohibition determination job for each of all combinations of print settings that are settable to the image processing apparatus but does not include image information; store determination results for each of the combinations of print settings.

	However, this is well known in the art as evidenced by Kanai.  Similar to the primary reference, Kanai discloses a computer that communicates with a printer to determine if settings can be output (same field of endeavor or reasonably pertinent to the problem).    
Kanai discloses transmit, prior to receipt of the print execution instruction, a prohibition determination job for each of all combinations of print settings that are settable to the image processing apparatus but does not include image information (e.g. before a user inputs a print initiation request, the capability inquiry is sent to the printer.  The capability inquiry includes a request to determine the settings that can be set and not limited to the main print settings, which is disclosed in ¶ [57]-[59] above.  The capability information includes prohibition information before a print job is instructed to 
store determination results for each of the combinations of print settings (e.g. the information processing apparatus compares the user input print settings to the received prohibition information received from the printer.  In order to compare the prohibition information received, it is stored by the client device, which is disclosed in ¶ [69] and [70] above.).

Therefore, in view of Kanai, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of transmit, prior to receipt of the print execution instruction, a prohibition determination job for each of all combinations of print settings that are settable to the image processing apparatus but does not include image information; store determination results for each of the combinations of print settings, incorporated in the device of Gassho, as modified by Shimokawa, in order to control the amount of prohibition limitation data sent from the printer to the external apparatus, which can better use the transmission resources used to transmit the prohibition data as well as improve the prohibition process (as stated in Kanai ¶ [05]-[07]).  



Gassho discloses the information processing apparatus according to Claim 2, wherein if the print execution instruction has been provided from the user, the controller performs control to transmit the prohibition determination job before transmitting the print job reflecting the print setting (e.g. once the user submits a print job, this is considered as a user providing a print execution instruction.  Once the print job is received at the print server, the print server develops an inclusive attribute information packet and sends this to the printer.  This occurs before a job is sent to the printer from the server; see figure 4 above and ¶ [37]-[40] above), and 
if the print job is determined to be in a printable status, the controller performs control to transmit the print job reflecting the print setting to the image processing apparatus (e.g. if the print job is determined as printable based on the result of a determination from the printer evaluating the inclusive attribute information, the print server sends the print job to the printer; see ¶ [37]-[40] above).  

Re claim 4: The teachings of Gassho in view of Shimokawa and Kanai are disclosed above. 
Gassho discloses the information processing apparatus according to Claim 2, further comprising a display controller that, if the print job is determined to be in a non-printable status, performs control to cause a display to display an indication indicating that the print job is in a non-printable status (e.g. if the print server receives a non-printable 

Re claim 5: The teachings of Gassho in view of Shimokawa and Kanai are disclosed above. 
Gassho discloses the information processing apparatus according to Claim 3, further comprising a display controller that, if the print job is determined to be in a non-printable status, performs control to cause a display to display an indication indicating that the print job is in a non-printable status (e.g. if the print server receives a non-printable result from the printer, it sends an alarm to the PC to cause a non-printable indication to be displayed on the PC; see ¶ [38] and [39] above).

Re claim 6: The teachings of Gassho in view of Shimokawa and Kanai are disclosed above. 
Gassho discloses the information processing apparatus according to Claim 2, further comprising: 
control to transmit to the image processing apparatus the prohibition determination job reflecting the print setting and to cause the display to display an indication that is based on a determination result of the prohibition determination job (e.g. the print server sends an inclusive attribute information packet to the printer and waits for a determination from the printer of whether or not the settings are printable.  If the settings are not printable, the print server develops an alarm that is displayed to a user at a PC; see ¶ [36]-[39] above).  

However, Gassho fails to specifically teach the features of wherein the controller is configured to: receive a prohibition determination instruction from the user; and 
control a display, if the prohibition determination instruction has been received by the controller, to transmit to the image processing apparatus the prohibition determination job reflecting the print setting.

	However, this is well known in the art as evidenced by Kanai.  Similar to the primary reference, Kanai discloses a computer that communicates with a printer to determine if settings can be output (same field of endeavor or reasonably pertinent to the problem).    
Kanai discloses wherein the controller is configured to: receive a prohibition determination instruction from the user (e.g. when a user selects the printer selection button, this initiates a capability request that includes the prohibited setting items, which is disclosed in ¶ [69] above.  In addition, the user can select the amount or type of setting to be received in prohibition information from the printer, which is disclosed in ¶ [57]-[60].); and 

[0057] Among the prohibitions shown in FIGS. 12A to 14E, the prohibitions to be included in the prohibition condition list 320 when generating it are determined by the prohibition level holding unit 304 that holds values input on the prohibition level setting screen shown in FIG. 8. That is, the prohibition level according to this embodiment is information used to generate a prohibition condition list. FIG. 8 shows a screen 801 displayed in the operation unit 216 and used to set the level of the prohibition information to be transmitted to the information processing apparatus 103. 

[0059] A check box 804 is a check box for setting the level of the prohibition information to be transmitted to the information processing apparatus 103 to "limit to the condition with two prohibition items". If this check box is enabled, the printing apparatus 101 creates the table described with reference to FIGS. 13A-13E as the prohibition condition list 320. A check box 805 is a check box for setting the level of the prohibition information to be transmitted to the information processing apparatus 103 to "exclude the vender-specific settings". If this check box is enabled, the printing apparatus 101 creates the table described with reference to FIGS. 14A-14E as the prohibition condition list 320. Note that the check boxes 802, 804, and 805 can be combined and set. 
[0060] Returning to the description of FIG. 3, the client identification unit 316 is a module in which the IPP print service control unit 315 determines the type of the information processing apparatus 103. The information processing apparatus is identified from user agent information (client information) 6101 in a printing apparatus capability request (GetPrinterAttributeRequest) issued by the information processing apparatus in step S402 to be described later. 

control a display, if the prohibition determination instruction has been received by the controller, to transmit to the image processing apparatus the prohibition 

Therefore, in view of Kanai, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the controller is configured to: receive a prohibition determination instruction from the user; and control a display, if the prohibition determination instruction has been received by the controller, to transmit to the image processing apparatus the prohibition determination job reflecting the print setting, incorporated in the device of Gassho, as modified by Shimokawa, in order to control the amount of prohibition limitation data sent from the printer to the external apparatus, which can better use the transmission resources used to transmit the prohibition data as well as improve the prohibition process (as stated in Kanai ¶ [05]-[07]).  


Re claim 7: The teachings of Gassho in view of Shimokawa and Kanai are disclosed above. 
Gassho discloses the information processing apparatus according to Claim 2, wherein the controller transmits to the image processing apparatus the prohibition determination job reflecting the print setting if the print setting has been received (e.g. the print server 

Re claim 8: The teachings of Gassho in view of Shimokawa and Kanai are disclosed above. 
Gassho discloses the information processing apparatus according to Claim 7, further comprising a display controller that performs control to cause a display to display an indication indicating that the print job is in a non-printable status if the print execution instruction has been provided and the prohibition determination job that reflects the print setting responsive to the print execution instruction provided is determined to be in a non-printable status (e.g. the print server causes a PC to display an alarm for non-printable status of the print job once the print job with the printing instruction is received by the server and the server receives a non-printable result in response to the inclusive attribute information sent to the printer; see ¶ [37]-[39] above).  

Re claim 20: Gassho discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising:  
 transmitting to the image processing apparatus a prohibition determination job for print settings that are settable but does not include image information (e.g. the print server generates inclusive attribute information, which is considered analogous to a prohibition determination job, that reflects settings to be used in the print job.  The server sends this job to a printer to determine whether these settings can be printable.  
performing control such that the print job reflecting the print setting is not transmitted if the print setting is determined to be in a non-printable status (e.g. the printer determines whether the data is considered as printable or non-printable.  If the printer determines that the settings are non-printable, this is sent to the print server.  The print server does not send the print job, but, instead sends an alarm to a PC about the job being non-printable; see ¶ [39] above).  
However, Gassho fails to specifically teach the features of receiving a print setting; in response to a print execution instruction from a user, transmitting to an image processing apparatus a print job that reflects the print setting.
However, this is well known in the art as evidenced by Shimokawa.  Similar to the primary reference, Shimokawa discloses a printer driver sending a request for capabilities of the printer before sending a job for printing (same field of endeavor or reasonably pertinent to the problem).    
	Shimokawa discloses receiving a print setting (e.g. the PCs contain an application that is used to receive print settings associated with the document.  The print settings are then received by the printer driver in order to be converted into commands; see col. 4, ll. 45-col. 5, ll. 2 above); 
in response to a print execution instruction from a user, transmitting to an image processing apparatus a print job that reflects the print setting (e.g. based on the input of a print instruction, the print conditions are converted into commands and sent to the printer for output; see col. 4, ll. 45-col. 5, ll. 2 above).

Therefore, in view of Shimokawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of receiving a print setting; in response to a print execution instruction from a user, transmitting to an image processing apparatus a print job that reflects the print setting, incorporated in the device of Gassho, in order to provide an interface to confirm a print output once a change is made to original settings of the document, which adds more options for printing and flexibility in determining the layout of the changed output (as stated in Shimokawa col. 1, ll. 61-col. 2, ll. 16).

However, the combination above fails to specifically teach the features of transmitting to the image processing apparatus, prior to receipt of the print execution instruction, a prohibition determination jobs for each of all combinations of print settings that are settable but does not include image information; storing determination results for each of the combinations of print settings.

	However, this is well known in the art as evidenced by Kanai.  Similar to the primary reference, Kanai discloses a computer that communicates with a printer to determine if settings can be output (same field of endeavor or reasonably pertinent to the problem).    
Kanai discloses transmitting to the image processing apparatus, prior to receipt of the print execution instruction, a prohibition determination jobs for each of all combinations of print settings that are settable but does not include image information 

storing determination results for each of the combinations of print settings (e.g. the information processing apparatus compares the user input print settings to the received prohibition information received from the printer.  In order to compare the prohibition information received, it is stored by the client device, which is disclosed in ¶ [69] and [70] above.).

Therefore, in view of Kanai, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of transmitting to the image processing apparatus, prior to receipt of the print execution instruction, a prohibition determination jobs for each of all combinations of print settings that are settable but does not include image information; storing determination results for each of the combinations of print settings, incorporated in the device of Gassho, as modified by Shimokawa, in order to control the amount of prohibition limitation data sent from the printer to the external apparatus, which can better use the transmission resources used .  

  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassho, as modified by Shimokawa and Kanai, as applied to claim 8 above, and further in view of Stringham (US Pub 2004/0145772).

Re claim 9: The teachings of Gassho in view of Shimokawa and Kanai are disclosed above. 
However, Gassho fails to specifically teach the features of the information processing apparatus according to Claim 8, wherein the display controller performs control to cause the display not to display the indication indicating the print job is in a non-printable status if the print execution instruction has not been provided and the transmitted prohibition determination job is determined to be in a non-printable status.  
However, this is well known in the art as evidenced by Stringham.  Similar to the primary reference, Stringham discloses sending a print job clue that does not include the actual printable data to a printer to evaluate if the job can be printed (same field of endeavor or reasonably pertinent to the problem).    
Stringham discloses wherein the display controller performs control to cause the display not to display the indication indicating the print job is in a non-printable status if the print execution instruction has not been provided and the transmitted prohibition determination job is determined to be in a non-printable status (e.g. a print job clue is 

[0059] Prior to a printer receiving a print job, a print job clue describing the print job is received at the printer (act 242) and maintained at the printer (act 244). Subsequently, a user may input a request to present the status information for the print job. The user request is received at act 246. This request may be received from the user locally at the printer, and/or through a remote computer coupled to the printer (e.g., via network 106 of FIG. 1). 
[0060] In response to the user request, the status of the print job is presented to the user (act 248). Typically the feedback is presented to the user at the same location as the location that the user inputs the request (e.g., locally at the printer or at the remote computer). 
[0061] The status information that is presented to the user for the print job can vary by implementation. If the print job has yet to be received by the printer, the status information may indicate when the print job will be received by the printer. If the print job is presently being printed, the status information may indicate how many pages of a print job remain to be printed; how many pages of a print job have already been printed; an estimated time to print the print job, etc. How an "estimated time to print" may be generated is discussed in more detail below. The job status information may also provide information regarding other print jobs that either have been printed, have yet to be printed and/or are waiting to be printed. 

2TABLE II Status Indicator Description Done The print job has finished printing. Printing The hard copy of the print job is currently being produced. Incoming The print job is being received at the printer from the computer, but the hard copy has not yet been produced. This includes print jobs that have been received at the printer but have not yet begun printing (e.g., the print job data is queued in the printer's memory). Alternatively, another status indicator may be used (e.g., "queued") for the print jobs that have been received at the printer but have not yet begun printing. Waiting Receipt of the print job data from the computer has not yet begun. Deferred Printing of the print job has been deferred. May also optionally include an indication of why the print job was deferred (e.g., proper print medium type or size needs to be added to an input tray of the printer, staples need to be added to the stapler component, the output bin is full, a password needs to be entered, etc.). Error An error occurred while printing the print job. Note: In some implementations, this indicator may also include an indication of the error that occurred (e.g., a paper jam, memory overflow, printer couldn't keep up with the print data, etc.). Canceled The print job was canceled. Urgent The print job is marked as urgent. 

[0086] Initially, a print job clue is received by a printer (act 342). The print job clue includes information about a particular print job (target job) that is about to be submitted by a remote computer to the printer (act 342). An estimated amount of time needed to print all of the print jobs currently waiting to be printed on the printer is determined (act 344), and an estimated amount of time needed to print the target job is also determined (act 346). 
[0087] It is noted that act 346 may be performed using the information included in the print job clue for the target job that was received at act 342. For example, the print job clue 
[0088] Act 346 may also be performed using certain pre-determined information about the printer itself. For example, if the print job clue indicates that the target job is to be printed in color, the printer can use this information along with pre -determined information regarding the speed at which the printer can print color pages in order to estimate the printing time of the target job. 

[0089] A determination of when the target job would be done printing on the printer is then made based on the estimated amounts from acts 344 and 346 (act 348). Process 340 can then be repeated for each printer on which the print job may be printed. 
[0090] Additionally, printing of print jobs can be modified based on the print job clues. Print job scheduling module 126 of printer 104 schedules print jobs for printing on printer 104. In one implementation, scheduling module 126 defers printing of any print job that cannot be printed by the printer as the printer is currently configured. The "current configuration" of the printer refers to its current resources (e.g., print media, toner, ink, etc.) as well as the functioning of its input trays, output bins, and any post-printing processing components. For example, if the printer has black ink but no color ink, then a color print job would be deferred whereas a grayscale print job would not be deferred. By way of another example, if the printer currently has letter size paper but no A4 paper, then a print job that specifies A4 paper would be deferred but a print job on letter size paper would not be deferred. By deferring printing of such print jobs, other print jobs that can be printed by the printer as currently configured are not delayed by those print jobs that cannot be printed due to the printer configuration. 
[0091] Deferred print jobs on printer 104 are identified as being deferred (optionally with a reason as to why they are deferred, such as "no A4 paper in input tray", or "color ink cartridge is empty") when the print status for the printer is presented to a user. Additionally, print job scheduling module 126 may optionally return an indication of the deferment (through remote I/O module 124) to computer 102, optionally along with a reason as to why the print job was deferred (e.g., "no A4 paper in input tray", or "color ink cartridge is empty"). 

Therefore, in view of Stringham, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the display controller performs control to cause the display not to display the indication indicating the print job is in a non-printable status if the print execution instruction has not been provided and the transmitted prohibition determination job is determined to be in a non-printable status, incorporated in the device of Gassho, as modified by Shimokawa and Kanai, in order to provide the user with an option to display or not display a status of a print clue before a job is submitted to a printer by making the status information private, which improves the security of the information of the job (as stated in Stringham ¶ [66]-[68]).

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassho, as modified by Shimokawa and Kanai, as applied to claims 2-7 above, and further in view of Morooka (US Pub 2009/0201540).

Re claim 10: The teachings of Gassho in view of Shimokawa and Kanai are disclosed above. 

However, this is well known in the art as evidenced by Morooka.  Similar to the primary reference, Morooka discloses determining conflicts between user settings and the printer capabilities (same field of endeavor or reasonably pertinent to the problem).    
Morooka discloses a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job (e.g. the computer contains a database that stores the settings that are determined as conflicting with other settings based on an evaluation of past jobs.  This applied to the primary reference can allow a PC to store the results of evaluating inclusive attribute information by the printer and sent to the PC; see fig. 11, ¶ [57], [58], [77] and [93]).

[0057] A conflict processing unit 604 provides a function of performing conflict processing on the setting generated by the print setting unit 601. As described previously, the conflict processing is performed to prohibit any setting if the setting is theoretically meaningless (e.g., if the setting indicates two-sided print processing to be performed on an OHP sheet) or if the setting cannot be processed by the printer. A conflict rule database (DB) 606 and a device conflict rule DB 605 are databases storing rules to be used in the conflict processing. The conflict rule DB 606 stores conflict rules registered beforehand. The device conflict rule DB 605 stores conflict rules obtained from results of print jobs having been executed. In the following description, the conflict rules stored in the device conflict rule DB 605 may be referred to as device conflict rules and can be discriminated from the conflict rules stored in the conflict rule DB 606. 


[0077] When the processing proceeds to step S806, the device conflict processing unit 603 reads out the device conflict rule from the device conflict rule DB 605 and applies the readout device conflict rule to the print setting performed in step S801. The conflict rule applied in step 806 is the device conflict rule. The device conflict rule stored in the device conflict rule DB 605 is the conflict rule extracted from the print execution result, which is not present in the initial state of the system. 

[0093] The data registered in the device conflict rule DB 605 in step S910 includes information relating to a machine model that has performed print processing for the print job (processing target) and information relating to function(s) used by the network printer 105 according to each print setting. FIG. 11 illustrates an example processing result obtained by the device status analysis processing. In the present exemplary embodiment, the content illustrated in FIG. 11 is stored in the device conflict rule DB 605.

Therefore, in view of Morooka, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job, incorporated in the device of Gassho, as modified by Shimokawa and Kanai, in order to provide a means to 

Re claim 11: The teachings of Gassho in view of Shimokawa and Kanai are disclosed above. 
However, Gassho fails to specifically teach the features of the information processing apparatus according to Claim 3, further comprising a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job.  

However, this is well known in the art as evidenced by Morooka.  Similar to the primary reference, Morooka discloses determining conflicts between user settings and the printer capabilities (same field of endeavor or reasonably pertinent to the problem).    
Morooka discloses a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job (e.g. the computer contains a database that stores the settings that are determined as conflicting with other settings based on an evaluation of past jobs.  This applied to the primary reference can allow a PC to store the results of evaluating inclusive attribute information by the printer and sent to the PC; see fig. 11, ¶ [57], [58], [77] and [93] above).

Therefore, in view of Morooka, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a memory that stores a 

Re claim 12: The teachings of Gassho in view of Shimokawa and Kanai are disclosed above. 
However, Gassho fails to specifically teach the features of the information processing apparatus according to Claim 4, further comprising a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job.  
However, this is well known in the art as evidenced by Morooka.  Similar to the primary reference, Morooka discloses determining conflicts between user settings and the printer capabilities (same field of endeavor or reasonably pertinent to the problem).    
Morooka discloses a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job (e.g. the computer contains a database that stores the settings that are determined as conflicting with other settings based on an evaluation of past jobs.  This applied to the primary reference can allow a PC to store the results of evaluating inclusive attribute information by the printer and sent to the PC; see fig. 11, ¶ [57], [58], [77] and [93] above).



Re claim 13: The teachings of Gassho in view of Shimokawa and Kanai are disclosed above. 
However, Gassho fails to specifically teach the features of the information processing apparatus according to Claim 5, further comprising a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job.  

However, this is well known in the art as evidenced by Morooka.  Similar to the primary reference, Morooka discloses determining conflicts between user settings and the printer capabilities (same field of endeavor or reasonably pertinent to the problem).    
Morooka discloses a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job (e.g. the computer contains a database that stores the settings that are determined as conflicting with other settings based on an evaluation of past jobs.  This applied to the primary reference can allow a PC to store the results of 

Therefore, in view of Morooka, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job, incorporated in the device of Gassho, as modified by Shimokawa and Kanai, in order to provide a means to share and store the combination of settings that have or will cause a printer problem, which improves the operability of the printing device (as stated in Morooka ¶ [08]-[12]).  

Re claim 14: The teachings of Gassho in view of Shimokawa and Kanai are disclosed above. 
However, Gassho fails to specifically teach the features of the information processing apparatus according to Claim 6, further comprising a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job.  

However, this is well known in the art as evidenced by Morooka.  Similar to the primary reference, Morooka discloses determining conflicts between user settings and the printer capabilities (same field of endeavor or reasonably pertinent to the problem).    
Morooka discloses a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of 

Therefore, in view of Morooka, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job, incorporated in the device of Gassho, as modified by Shimokawa and Kanai, in order to provide a means to share and store the combination of settings that have or will cause a printer problem, which improves the operability of the printing device (as stated in Morooka ¶ [08]-[12]).  

Re claim 15: The teachings of Gassho in view of Shimokawa are disclosed above. 
However, Gassho fails to specifically teach the features of the information processing apparatus according to Claim 7, further comprising a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job.  
However, this is well known in the art as evidenced by Morooka.  Similar to the primary reference, Morooka discloses determining conflicts between user settings and the printer capabilities (same field of endeavor or reasonably pertinent to the problem).    


Therefore, in view of Morooka, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a memory that stores a combination of the print setting reflected in the transmitted prohibition determination job and a determination result of the prohibition determination job, incorporated in the device of Gassho, as modified by Shimokawa and Kanai, in order to provide a means to share and store the combination of settings that have or will cause a printer problem, which improves the operability of the printing device (as stated in Morooka ¶ [08]-[12]).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassho, as modified by Shimokawa, Kanai and Morooka, as applied to claim 10 above, and further in view of Morita (US Pub 2017/0160997).

Re claim 16: The teachings of Gassho in view of Shimokawa, Kanai and Morooka are disclosed above. 

However, this is well known in the art as evidenced by Morita.  Similar to the primary reference, Morita discloses determining conflict between settings input and the printer capabilities (same field of endeavor or reasonably pertinent to the problem).    
Morita discloses wherein in accordance with the determination result stored on the memory, the first controller does not receive the print setting that is in a non-printable status (e.g. when the user enters in a print setting that is in conflict with another print setting, such as A3 paper size with double sided printing, the system automatically changes the double sided setting to a one sided setting.  This occurs based on the determination of a conflict stored in the memory of the computer.  In this instance, the double sided setting is not received as a stored setting for the print job.  One sided printing is received as the stored setting for the print job, which is disclosed in ¶ [58]-[61]).  

[0058] In the step S605, the print setting management unit 202 checks the value of the print setting item changed by the user with the conflict information (FIG. 10), thereby determining whether a conflict has been caused. Based on the determination result, the print setting management unit 202 causes the process to return to the step S602 in a case where the conflict has not been caused. On the other hand, in a case where the conflict has been caused, the print setting management unit 202 causes the process to proceed to step S606. Specifically, the conflict information managed by the print setting management unit 202 is shown by FIG. 10. It is assumed that in the print setting dialog 500 of which a display state is shown in FIG. 5, the output 
[0059] In the step S606, the print setting management unit 202 takes a countermeasure to address the conflict which has been caused, notifies the user of the occurrence of the conflict, and then causes the process to return to the step S602. Specifically, when the conflict defined by the number 1 in FIG. 10 has been caused, the print setting management unit 202 makes a correction of the output method setting into "one-sided" as a countermeasure against the conflict. Moreover, the print setting management unit 202 causes such a warning message 701 as that shown in FIG. 7 to be displayed on the print setting dialog 500, thereby notifying the user of the occurrence of the conflict and the content of the countermeasure against the conflict. When the OK button in the warning message 701 shown in FIG. 7 is pressed down, contents of the corrected settings are displayed on the print setting dialog 500. Therefore, when a conflict has been caused, the print setting management unit 202 determines a print setting which does not cause a conflict, and in response to the OK button being pressed down, makes an automatic correction into the print setting which does not cause a conflict. 
[0060] In the step S608, the print setting management unit 202 cancels the values set in the print setting dialog 500 without storing the values, and ends the process in FIG. 6. In the step S607, the print setting management unit 202 stores and manages the values currently set in the print setting dialog 500 as determined input values, and ends the process in FIG. 6. 
[0061] The values of the print setting items stored in the process in FIG. 6 are used thereafter for a process such as rendering performed when the print job generation unit 204 generates a print job. At that time, the print job generation unit 204 embeds, in the generated print job, various kinds of information including print setting items, as a print setting. Thereafter, the generated print job is transmitted to the virtual device 300 (301) included in the virtual device service 106 through the standard spooler 104, and stored in the virtual device spooler 312 (322). When a process of the print job stored in the virtual device spooler 312 (322) is started, a process in FIG. 8, which will be described later, is executed. 

.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassho, as modified by Shimokawa and Kanai, as applied to claim 1 above, and further in view of Liu (US Pub 2009/0021757).

Re claim 17: The teachings of Gassho in view of Shimokawa and Kanai are disclosed above. 
Gassho discloses the information processing system according to Claim 1, 
wherein the image processing apparatus further comprises 
a memory that stores the print job received from the information processing apparatus (e.g. the printer stores data in a buffer; see ¶ [32]).

[0032] An input module 201 receives a print job from the print server 100. The received print job is temporarily stored in a buffer 202 for spooling. A print job management module 203 stores or deletes the print job into or from the buffer 202, transmits the print job from the buffer 202 to a print engine 204, and manages a status of the print job. The status of the 

However, Gassho fails to specifically teach the features of wherein the memory stores the print setting for the prohibition determination job received from the information processing apparatus and a determination result responsive to the prohibition determination job.  

However, this is well known in the art as evidenced by Liu.  Similar to the primary reference, Liu discloses conflicts in print job settings of jobs at a printer (same field of endeavor or reasonably pertinent to the problem).    
	Liu discloses wherein the memory stores the print setting for the prohibition determination job received from the information processing apparatus and a determination result responsive to the prohibition determination job (e.g. the invention discloses viewing the job attributes in a header.  In the memory within the printer, the job attributes submitted are stored with the evaluation of a conflict in regards to the attribute, which is disclosed in ¶ [36]-[38].  This incorporated in the reference of Gassho will provide more settings that can be accounted for errors during the storage process of evaluating the inclusive attribute settings.).


[0036] In one embodiment of the invention, when printing device 110 receives a job, job setting manager 120 creates a new job attribute table 122 with default data. This default data may comprise printer defaults for paper size, orientation, number of copies, or any other job attribute. This default data may be defined by a user or may contain default settings that are set during the manufacture or factory configuration of the printing device. Job setting manager 120 receives data from each interpreter module 112-116. In one embodiment of the invention, job setting manager 120 provides an application programming interface (API) for each of interpreters 112-116. In such an embodiment of the invention, interpreters 112-116 invoke job setting manager 120 when those interpreters detect a job attribute. In response, job setting manager 120 checks whether an attribute conflict exists. In one embodiment of the invention, job setting manager records, in job attribute table 122, information that pertains to the job settings. 
[0037] For example, IPP interpreter module 112 might receive a print job and determine that paper size "A4" has been specified in the IPP data in the print job. Under such circumstances, job setting manager 120 receives that information from IPP interpreter module 112 and stores the job setting in job attribute table 122. According to an embodiment of the invention, job setting manager 120 stores, in job attribute table 122, information pertaining to the job setting information; for example, job setting manager 120 may store (a) the job attribute name, (b) which module specified the job attribute, (c) the value of the job attribute, (d) comments regarding any conflicts, and (e) whether a conflict exists. More or less information may be stored as long as adequate data exists to indicate a conflict between job attributes. 


Therefore, in view of Liu, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the memory stores the print setting for the prohibition determination job received from the information processing apparatus and a determination result responsive to the prohibition determination job, incorporated in the device of Gassho, as modified by Shimokawa and Kanai, in order to store potential conflicts of attributes and provide a notification of the conflict to the user, which enhances the performance of the printing process (as stated in Liu ¶ [6]-[13]).  

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassho, as modified by Shimokawa, Kanai and Liu, as applied to claim 17 above, and further in view of Stringham.

Re claim 18: The teachings of Gassho in view of Shimokawa, Kanai and Liu are disclosed above. 
Gassho discloses the information processing system according to Claim 17, further comprising 

However, Gassho fails to specifically teach the features of a display controller that performs control to cause a display to display information related to the print job stored on the memory, wherein the display controller performs control to cause the display to display the information related to the print job and information related to the prohibition determination job in a separate form. 
However, this is well known in the art as evidenced by Stringham.  Similar to the primary reference, Stringham discloses sending a print job clue that does not include the actual printable data to a printer to evaluate if the job can be printed (same field of endeavor or reasonably pertinent to the problem).    
Stringham discloses a display controller that performs control to cause a display to display information related to the print job stored on the memory (e.g. when a job is being printed, this information can be relayed to a user that requests status of a job being printed, which is disclosed in ¶ [59]-[61]),

[0059] Prior to a printer receiving a print job, a print job clue describing the print job is received at the printer (act 242) and maintained at the printer (act 244). Subsequently, a user may input a request to present the status information for the print job. The user request is received at act 246. This request may be received from the user locally at the printer, and/or through a remote computer coupled to the printer (e.g., via network 106 of FIG. 1). 

[0061] The status information that is presented to the user for the print job can vary by implementation. If the print job has yet to be received by the printer, the status information may indicate when the print job will be received by the printer. If the print job is presently being printed, the status information may indicate how many pages of a print job remain to be printed; how many pages of a print job have already been printed; an estimated time to print the print job, etc. How an "estimated time to print" may be generated is discussed in more detail below. The job status information may also provide information regarding other print jobs that either have been printed, have yet to be printed and/or are waiting to be printed. 
 
wherein the display controller performs control to cause the display to display the information related to the print job and information related to the prohibition determination job in a separate form (e.g. if there is an inclusive attribute information that is non-printable at the printer, this information is conveyed back to the PC.  This is one form of display.  If the user later submits a job and it is printing, the user can request a display of the status.  The receipt of the status of the job stored and printing is another example of a second display.  These are separate displayed items to the user.  In addition, the user can manipulate the job clue settings of the job clue while stored at the printer that appears in a different manner than simply displaying statuses; see ¶ [59]-[61] and [112] above).  

Therefore, in view of Stringham, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a display controller that 

Re claim 19: The teachings of Gassho in view of Shimokawa, Kanai and Liu are disclosed above. 
However, Gassho fails to specifically teach the features of the information processing system according to Claim 17, further comprising a display controller that performs control to cause a display to display information related to the print job stored on the memory, wherein the display controller performs control to cause the display to display the information related to the print job but not to display information related to the prohibition determination job.  

However, this is well known in the art as evidenced by Stringham.  Similar to the primary reference, Stringham discloses sending a print job clue that does not include the actual printable data to a printer to evaluate if the job can be printed (same field of endeavor or reasonably pertinent to the problem).    
Stringham discloses a display controller that performs control to cause a display to display information related to the print job stored on the memory (e.g. when a job is 
wherein the display controller performs control to cause the display to display the information related to the print job but not to display information related to the prohibition determination job (e.g. the invention allows for a user to list the job status of jobs being printed at a printer.  This information can include only printing jobs and not job clues or it could include job clues; see ¶ [65], [66], [77] and [78]).

[0065] It is noted that the printer 104 may list the job status information in the same order in which jobs are scheduled for printing (for jobs not yet printed) and in the same order in which the jobs were printed (for jobs that have already been printed). For example, the display 260 of FIG. 5 indicates there are several jobs scheduled for printing ahead of the job having a job ID of "PC3541-34". Alternatively, other orderings may be used, such as orderings based on criteria input by the user (e.g., a user request to sort the job status information alphabetically by job ID). 
[0066] It is noted that a user may be given the option to request job status information be displayed to him or her via a remote computer 102 (which may be, but need not be, the same computer 102 from which he or she sent his or her print job). 

[0077] In one implementation, the request for the printer summary is a print job clue with an additional flag field set that identifies the clue as a request or query for the printer summary. The printer can optionally save such a print job clue so that if the computer 102 does subsequently send the associated print job to the printer, the print job's place in the queue 130 will already have been established. Saving such a print job clue also allows printer 104 to account for the print job associated with that clue when responding to requests for printer summaries from other computers. If the print job clues are saved, then each printer that the print job clue was sent to but that the print job will not be printed at (e.g., because the 
[0078] The request for the printer summary may alternatively be implemented in different manners. For example, it may be a separate message that does not include a print job clue, or it may be a message that has embedded therein a print job clue. 

Therefore, in view of Stringham, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a display controller that performs control to cause a display to display information related to the print job stored on the memory, wherein the display controller performs control to cause the display to display the information related to the print job but not to display information related to the prohibition determination job, incorporated in the device of Gassho, as modified by Shimokawa and Kanai, in order to provide the user with an option to display or not display a status of a print clue before a job is submitted to a printer or status of a print job, which adds flexibility to the display of information (as stated in Stringham ¶ [78]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchiyama discloses evaluating print settings for conflicts before printing the data.
Saito acquires printer prohibition information in a request.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHAD DICKERSON/           Primary Examiner, Art Unit 2672                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Kanai ¶ [57]-[60] and [68]-[70].
        2 Id. at ¶ [92] and [93].
        3 Id. at [68]-[72].